Detailed Action
The following is a final office action on the merits made in response to amendments and remarks received on August 19th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response to Applicant’s Amendments/Remarks
The Examiner has reviewed the Applicant’s amendments and remarks received on August 19th 2021. A response to each section of the remarks is provided in this section.
a. Drawing Objections
The objection to the drawings made in the most recent non-final office action is hereby withdrawn in view of newly filed Figures 1c and 21.
b. Rejection under 35 USC § 112
The Applicant traverses the rejection made under 35 USC § 112 by asserting that: (i) the term “unitary” was used in a manner consistent with the ordinary meaning of the term and therefore required no further definition in the specification in order to be used in the claims, and (ii) the term “about” is not necessarily indefinite as a person of ordinary skill in the art would readily understand the meaning and “assess the meets and bounds of the term”. The Examiner respectfully disagrees on both counts.
With respect to count (i), both the Applicant and the Examiner appear to agree that the ordinary meaning of the term “unitary” is reflected in the Oxford definition previously supplied in the non-final action. The term, as it is defined, is understood as “forming a single or uniform entity.” Therefore, asserting that body portion “is a unitary cartridge” necessarily means that the cartridge is a single or unified entity. 
While a plurality of cartridges exist, a cartridge generally includes a bullet portion, a casing portion, and a rearwardly attachable insert that houses a primer and helps seal the casing. The state that the metal body portion is “a unitary cartridge” necessarily implies that all of the subcomponents of the a cartridge have been unified by the invention. A plain review of the Applicant’s figures clearly shows that this is not the case, as at least the bullet portion would necessarily have to be attached (and discharged) apart from the remainder of the cartridge. It appears that the Applicant’s may have intended to claim that the metal body 
With respect to count (ii), the Applicant argues that “terms of degree are not necessarily indefinite, and the Examiner agrees with that point. However, as the Applicant’s citations point out, when a term of degree (such as “about”) is used in the claim, the Examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim. 
The Examiner maintains that neither the specification nor some standardized basis provide a means for quantitatively understanding what is meant by way of the term “about” with respect to the claimed values. There appears to be no support in the Applicant’s arguments that provide a basis explaining what in fact, if anything, the term “about” actually encompasses. The meaning of that term is entirely subjective and is subject to a variety of different interpretations, thereby making the claims indefinite. 
For at least the reasons outlined above, this rejection is maintained by the Examiner.
c. Rejection under 35 USC § 102
	The Applicant argues against the art rejection applied by the Examiner by asserting that US Pub. No. 2007/0214992 (hereinafter referred to in this section as “the reference”) fails to “identically disclose every element of the claimed invention”. Specifically, the Applicant believes reference falls to anticipate the claims based on two principal reasons: (i) the reference does not disclose a single unitary ammunition cartridge made by metal injection molding, and (ii) the reference does not teach a unitary cartridge made from a single material. The Examiner respectfully disagrees with in counts.
	With respect to count (i), the reference teaches a cartridge having a unitary casing where the outer body is made from a unified, single piece of material. The reference seeks to improve an existing cartridge body, taught as prior art in Fig. 1, by supplying a cartridge body with a reinforced plug seated 
The Applicant’s argument is because the reference fails to teach the process by which its product is formed, it therefore fails to anticipate the claim. However, the Applicant is reminded that MPEP 21131 sets forth the standard by which such claims are to be considered. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In the instant case, the “metal injection molded ammunition cartridge” cited in the preamble to claim 1 serves as the basis for establishing that the cartridge has some unitary body formed thereon. The reference teaches a cartridge having an outer casing made from a single, unified material and therefore meets the requirement set forth by the claim limitations. Asserting an apparatus referenced as a “metal injection molded ammunition cartridge molded as a unitary cartridge” in the preamble is not itself a basis for establishing novelty over prior art that teaches the actual structure set forth by the claim limitations defining said claim.
With respect to count (ii), nowhere in the claim does it require that that the claimed cartridge be made from a single material. A plurality of plausible materials is presented in both the specification and in the claims. In order to anticipate the claims, the prior art need only meet the requirements that are actually laid out in the claims.
For at least the reasons outlined above, this rejection is maintained by the Examiner. 


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Based on the disclosure and the Applicant’s remarks received April 15th 2021, the term “unitary cartridge” in claims 1-6, 8 and 11-12 appears to be used to refer to a cartridge having a monolithic component2 while the accepted meaning is considered to reflect and entire ammunition cartridge made of a unitary construction. The term is indefinite because the specification does not clearly redefine the term in such a way to reflect the Applicant’s apparent intent. The Applicant’s disclosure appears to support a cartridge body made of several components that are subsequently formed and/or otherwise attached together (see Fig. 1a). This is not considered to reflect a cartridge made of unitary construction, as is claimed by the Applicant in claims 1-6. 
the claims include limitations that require: “about 6% aluminum”, “about 4% vanadium”, “about 0.25% iron” and/or “about 0.2% oxygen”. The terms “about” in these claims is a relative term that renders the claims indefinite.  The term “about” is not defined by the claim and the specification does not provide a standard for determining what the term means in quantifiable terms3. Based on the disclosure, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since what is and isn’t encompassed by that term remains unresolved and subject to interpretation. While there is no issue with the use of the term “about” per se, it is considered to be indefinite since it is also unclear whether the Applicant is trying to include a range of values commensurate with machining/instrumentation tolerances or whether the Applicant is simply seeking to claim a variety of values in the alternative, the extent of which remains open ended and unresolved given the inherent vagueness of the term when considered in context. In other words, the Applicant fails to quantitatively define what is meant by the term “about” in a manner that would definitively allow an artisan of ordinary skill to determine what values are and are not considered to be encompassed by the numerical values stated in the claim as part of the Applicant’s invention. The Applicant is reminded that the term “about” neither inherently possesses, nor implies, any specific a tolerance range or other acceptable values. For the purposes of examination, such terms will be considered using their broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2007/0214992 (hereinafter referred to in this section as “SNC TECHNOLOGIES CORP”, “SNC” or simply as “the reference”).
Regarding claims 1-6 and 8-13, SNC teaches a metal injection molded ammunition cartridge molded as a unitary cartridge (see Fig. 2) comprising:
a molded metal body portion (2) extending from a nose end aperture (via open end of the body designed to receive a projectile) to a base to form a propellant chamber (via the hollow space within the casing shown in Fig. 2), wherein the base comprises a bottom surface (via flat surface adjacent to the primer pocket 3), a flash hole (44) positioned in the bottom surface; and
a primer recess (via primer pocket 3) adapted to fit a primer opposite the bottom surface and connected to the propellant chamber by the flash aperture (see claim 3 of the reference), wherein the molded metal body portion is a unitary cartridge comprises a metal composition (see paragraph [0020]).
The reference further teaches that the molded metal body portion is formed to create to a shoulder that connects to a neck and terminates at the nose end aperture (the shoulder portion is illustrated in Fig. 2).
The reference further teaches that the cartridge comprises a brass or a brass alloy (see para. [0029]). The reference also teaches that stainless steel, pre-coated carbon steel, aluminum, aluminum alloys, and equivalent suitable polymeric materials may be used. These material selections taught by SNC are considered to be either anticipate or serve as structural equivalents to the cited materials of these claims based on the standard set forth in MPEP 21834.
5.
The reference further teaches a groove positioned inside the primer recess around the flash hole (passageway 6 is considered to anticipate this limitation since it is positioned within the primer recess and surrounds the end of the flash hole 44). 
Conclusion
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
        2 Figures 1, 1a, and 1b clearly show a cartridge casing having multiple separate parts assembled, or “formed”, together. Attaching a component to a pre-existing structure necessarily means that the resulting structure is not unitary. The term unitary is understood to mean ‘forming a single or uniform entity’ (definition obtained from Oxford Language dictionary). The Applicant’s specification makes no mention of a unitary construction and the diagrams do not illustrate a “single or uniform entity”0 with regard to the cartridge casing.
        3 Paragraph [0084] attempts to define what is meant by the term “about” and states: “Throughout this application, the term ‘about’ is used to indicate that a value includes the inherent variation of error for the device, the method being employed to determine the value, or the variation that exists among the study subjects”. This is not considered to be a definition that results in a quantifiable basis establishing the definitive bounds of what is and isn’t considered to be “about” the claimed percentages cited by the claims. The definition provided by the specification maintains a degree of ambiguity and subjectivity that leaves the scope of these terms as undefined to a person of ordinary skill.
        4 A prima facie case of equivalence can be made if an Examiner finds that a prior art element meets at least one of these three criteria: a) performs the function specified in the claim, b) is not excluded by any explicit definition provided in the specification for an equivalent, and c) is an equivalent of the means- (or step-) plus-function limitation. In the instant case, a) and b) are considered to apply since the materials taught by reference do not fail in performing any function cited by the claim and the Applicant’s specification does not exclude the teachings of SNC from being considered as equivalent materials. The reference actually anticipates several of the material selections claimed, therefore there appears to be no legitimate basis as to why the teachings of the reference cannot be considered to be a structural equivalent since there appears to be no specific new or unexpected functionality resultant from the materials cited in the claims. 
        5 Paragraph [0013] states that “Accordingly, it is an objective of this invention to provide an alternate design for a lightweight and low cost cartridge casing primarily for use in the higher-pressure small caliber individual and crew-served weapons. It may also have applications in larger caliber artillery weapons”).